Title: To Thomas Jefferson from Caesar Augustus Rodney, 30 March 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Richmond March 30. 1807. Monday Evening
                        
                        Mr. Hay this morning applied to C. justice Marshall for a warrant agt. Burr for treason which was granted.
                            This circumstance, combined with Mr. Hay’s strong opinion that the C. justice would certainly commit Burr for treason gave
                            me considerable expectations, that our wishes would be realized. At 12. O.Clock Burr was brought before him. We exhibited
                            the depositions taken agt. Swartout & Bollman & examined Major Perkins as to the circumstances attending Burr’s
                            apprehension, his attempt to escape his disguised dress &c. as the enquiry & argument could not be closed to
                            day, the business was postponed until tomorrow, when we are to meet at the Capitol. The C. justice however admitted Burr
                            to bail, himself in $.5,000! & two securities in $2.500. each. They were John Gamble & Thomas Taylor [jr], both, I am informed, decided federalists. This I consider as rather
                            unpromising. I shall take care however after the maturest advice & consultation to take measures, which will I trust
                            ensure an indictment for treason before an honest, intelligent & impartial Grandjury. Mr. Wickham & Mr. E. Randolph
                            were employed by Burr before my letter reached Mr. Hay which was previous to the arrival of the stage of that day. Burr
                            also wrote to Philip N. Nicholas who refused to see him. Under these circumstances Mr. Hay engaged Mr. McCrea & Governor
                            Cabell sent a messenger at Mrs. Hays request to Mr. Wirt now at E, &
                            whom Burr wished to retain in addition to his other counsel. Indeed he seems to have been expert & prompt on this
                            subject. I confidently trust, that justice will however overtake him notwithstanding all his attempts to check her. I hope
                            before this your afflicting complaint has left you. I am Dear Sir 
                  Yours affecy & Sincery
                        
                            C. A. Rodney
                            
                        
                    